MEMORANDUM **
Michael A. James, a California state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
It is undisputed that prison officials investigated James’ allegations that the prison’s smoking policy was being violated, and that the investigation was impeded by James’ refusal to identify those violating the policy. The district court properly granted summary judgment because James failed to establish a genuine issue of material fact as to whether any prison official knew of and disregarded an excessive risk to James’ health or safety from environmental tobacco smoke. See Farmer v. Brennan, 511 U.S. 825, 834-37, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); Helling v. McKinney, 509 U.S. 25, 35-36, 113 S.Ct. 2475,125 L.Ed.2d 22 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.